Citation Nr: 1425087	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-03 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for recurrent dislocation of the right shoulder with osteoarthritis and tendonopathy.

2.  Entitlement to a rating higher than 20 percent for postoperative recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in April 2014.  A copy of the hearing transcript has been associated with the claims file.

The Veteran's appeal has been processed using the Veterans Benefit Management System (VBMS) and Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his shoulder conditions in December 2009.  VA treatment records associated with the claims file are dated only through December 2011.  Therefore, a new VA examination should be obtained to assess the current severity of the Veteran's service-connected left and right shoulder disabilities.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  His most recent VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from December 2011 through the present and associate them with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his left and right shoulder conditions.  The claims folder, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.

The examiner should describe the range of motion of both shoulders, including any guarding of arm movements or functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  Any ankylosis must also be noted.

If there is recurrent dislocation of either shoulder, the examiner should specify, for each shoulder, whether this is manifested by infrequent episodes with guarding of movement at shoulder level, or frequent episodes with guarding of all arm movements.

For each arm, the examiner must also specify whether there is a fibrous union, non-union (false flail joint), or loss of head of the humerus (flail shoulder).

3.  Review the report of the examination to ensure it is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate the Veteran's claims for higher ratings for his left and right shoulder disabilities based on this and all other additional evidence.  If one or both claims are not granted to the Veteran's satisfaction, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



